Appellees sue to recover an undivided one-half of a tract of land claimed by appellant, and they claim through inheritance from their mother. The land was acquired during the marriage of the plaintiffs' father and mother, and in the absence of evidence showing to the contrary must be deemed to have been community property. Subsequently to the acquisition of the land the father and mother were divorced by decree of a court in the State of Tennessee, whose jurisdiction as to the matter and over the parties is not questioned. The mother died, and subsequently the father contracted a debt on which judgment was obtained against him, and under an execution issued thereon the land was sold to one Mathison, who subsequently conveyed that in controversy to appellant; but there was no evidence showing that either Mathison or appellant paid valuable consideration for the land other than the recitals in the deeds, nor was there any evidence that both of them did not have full notice of the rights of appellees when they bought.
Appellant objected to the introduction in evidence of a certified copy of the decree granting the divorce, for the following reasons:
1. Because a decree of divorce in a foreign State has and can have no extra-territorial effect. Of course, this is meant as applicable to real property.
2. Because the said decree does not dispose of, nor undertake to dispose of, and could not dispose of, any property belonging to either of the parties to said divorce suit in the State of Texas. *Page 187 
3. Because said decree of divorce can have no effect (if that) except upon the parties personally, and hence is entirely immaterial and irrelevant in this suit.
The decree did not attempt to affect the title to the land, and was not offered for any such purpose, but to show the fact of the dissolution of the marriage relation theretofore existing between the parents, and for that purpose it was properly admitted, and as effective here as in the State in which it was rendered. The evidence was relevant to show the dissolution of the marriage before the debt on which the judgment against the father was rendered was contracted, for the interest of the wife in the land was not subject to sale for such a debt.
There being no evidence to show that appellant or his vendor was an innocent purchaser, no judgment other than that entered could have been rendered, and the judgment must be affirmed. It is so ordered.
Affirmed.
Delivered March 26, 1892.